Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 12/01/2021.
Claims 1, 6 have been amended.
Claims 31-40 have been added.
Claims 1-2, 4-6, 8-29, 31-40 are pending in the instant application.
Claims 11-12, 14-29 are withdrawn from further consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 6 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification. The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before. The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection. The instant application does not sufficiently describe the invention as it relates to “gelation agent” except for triethanolamine (TEA). Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result. While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the 

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 6, and 31 recite a “gelation agent”, which reads on an agent that causes gelation or gelling; however, Applicant’s specification gives only one example of gelation agent, which is “triethanolamine”, which does not appear to be a gelation agent in the 

Claim 1 recites the limitation "said functional groups " in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Note, claim 1 recites “hydrophilic functional groups” in line 2; however, claim 1 also recite “hydrophilic groups” and “said hydrophilic groups”. Thus, it’s unclear what “said functional groups” is referring to, especially when the “said functional groups attached to said hydrophilic groups”. 
For compact prosecution purposes, anything will read on functional groups. 

Claim 31 recites the limitation "the functionalizing molecules" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Note, claim 31 recites “hydrophilic functional groups” in line 2; however, claim 31 also recite “hydrophilic groups” and “said hydrophilic groups”. Thus, it’s unclear what “said functionalizing molecules” is referring to.
For compact prosecution purposes, anything will read on functionalizing molecules.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CAUDA et al (Multiple Core-Shell Functionalized Colloidal Mesoporous Silica Nanoparticles. J. AM. CHEM. SOC. 2009, 131, 11361–11370) as evidence by SIGMA (https://www.sigmaaldrich.com/content/dam/ sigma-aldrich/docs/Sigma/Product_Information_Sheet/f7250pis.pdf (downloaded on 07/11/2020)).
Applicant’s claims are directed to a method comprising of: forming a first mixture comprising a silica precursor, such as tetraethylorthosilicate (TEOS), and a gelation agent, such as triethanolamine (TEA; see Applicant’s specification); forming a second mixture by combing the first mixture with a surfactant, such as CTAC, a water-soluble florescent dye, and water; forming a third mixture by adding co-source of silica, such as  aminoproypyltrimethoxysilane (ATES); forming particles comprising mesoporous silica particles covered with said hydrophilic functional groups and exhibit ultrabright fluorescence; and removing unbound water-soluble fluorescent dye molecules and excess reagents” implies there is a possible of no excess reagents. 
CAUDA teaches a method making multiple core-shell colloidal mesoporous silica nanoparticles comprising of: forming a mixture of triethanolamine (TEA) with tetraethylorthosilicate (TEOS) (see pg. 11362, under Experimental Section), which reads on forming a first mixture comprising a silica precursor, such as tetraethylorthosilicate (TEOS), and a gelation agent, such as triethanolamine (TEA); a mixture of cetyltrimethylammonium chloride (CTAC) in water was added to solution 1 (see pg. 11362, under Experimental Section), which reads on forming a second mixture by combing the first mixture with a surfactant, such as CTAC, and water; after 30 minutes, functionalized trialkoxysilane (RTES) reagent, which has (3-aminopropyl)trimethoxysilane (APTES), acted as outer-surface-functionality was added in combination with TEOS (see pg. 11362, under Experimental Section), which reads on forming a third mixture by adding a co-source of silica comprising hydrophilic functional groups, such as aminoproypyltrimethoxysilane (ATES); and forming particles comprising mesoporous silica particles covered with said hydrophilic functional groups (note, APTES is the same compound as ATES, just different abbreviations). Note, Approach B1 has the same steps and ingredients with additional steps and ingredients (pg. 11363), wherein the RTES with APTES are on the outside (see pg. 11363, Figure 2). Additional disclosures include: mesoporous silica particles are known for drug delivery and other applications (see pg. 11361, under Introduction); fluorescein isothiocyanate (FITC) were applied to the periphery or the internal pore surface of the particle, wherein no quenching was observed for FITC located in the inner core of the nanoparticles (see abstract); thus, the FITC nd col.; pg. 11364, 1st col), which would remove unbound water-soluble fluorescent dye molecule and any excess reagents. Note, washing by centrifugation is a well-known practice of cleaning particles, which removes any unbound agents. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Additional, it would have been obvious to one skilled in the art to add the fluorescent dye with any on the mixtures, depending on where one skilled in the art would want to place the fluorescent dye. Note, CAUDA nanoparticles would exhibit ultrabright fluorescence, 
	SIGMA teaches fluorescein isothiocyanate (FITC) is soluble in water at less than 0.1/ml in water (see pg. 2), which reads on water-soluble fluorescent dye.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4-6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAUDA et al (Multiple Core-Shell Functionalized Colloidal Mesoporous Silica Nanoparticles. J. AM. CHEM. SOC. 2009, 131, 11361–11370) in view of CHO et al (Ultrabright Fluorescent Mesoporous Silica Nanoparticles. Small, (2010) 6: 2314-2319), SOKOLOV (US 8,883,038), and MONTALTI et al (Dye-Doped Silica Nanoparticles as Luminescent Organized Systems for Nanomedicine. Chem. Soc. Rev., 2014, 43, 4243).
As discussed above, CAUDA teaches the prior art had known of making multiple core-shell colloidal mesoporous silica nanoparticles comprising of: forming a mixture of triethanolamine (TEA) with tetraethylorthosilicate (TEOS) (see pg. 11362, under Experimental Section), which reads on forming a first mixture comprising a silica precursor, such as tetraethylorthosilicate (TEOS), and a gelation agent, such as triethanolamine (TEA); a mixture of cetyltrimethylammonium chloride (CTAC) in water was added to solution 1 (see pg. 11362, under Experimental Section), which reads on forming a second mixture by combing the first mixture with a surfactant, such as CTAC, and water; after 30 minutes, functionalized trialkoxysilane (RTES) reagent, which has (3-aminopropyl)trimethoxysilane (APTES), acted as outer-surface-functionality was added in combination with TEOS (see pg. 11362, under Experimental Section), which reads on forming a third mixture by adding a co-source of silica comprising hydrophilic functional groups, such as aminoproypyltrimethoxysilane (ATES); and forming particles comprising mesoporous silica particles covered with said hydrophilic functional groups (note, APTES is the same compound as ATES, just different abbreviations). Note, Approach B1 has the 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Additional, it would have been obvious to one skilled in the art to add the fluorescent dye with any on the mixtures, depending on where one skilled in the art would want to place the fluorescent dye. Note, CAUDA nanoparticles would exhibit ultrabright fluorescence, because CAUDA teaches every steps as claimed by Applicant and has a fluorescent dye in the composition. 
CAUDA does teach using a different specific florescent dye, such as rhodamine 6G; explicitly stating the dye was added in the second mixture to place the dye in the core; or using another specific washing method, such as dialysis, to remove excess unbound reagents, such as water-soluble fluorescent dye molecules and excess reagents.
CHO teaches a method of making fluorescent silica particles (see title and abstract) composition comprising the steps of: forming a first mixture comprising a silica 
	SOKOLOV teaches the prior art had known of coating silica particles with a second coating of silica to prevent dye leakage (see col. 10, line 60-65). Additional disclosures include: fluorescent dyes (see col. 2, line 26-27); TEOS and surfactants (see col. 2, line 22-35).
	MONTALTI teaches the prior art had known of using dye-doped silica nanoparticles (DDSNs) (see title and pg. 4245, 1st col) for diagnostic and theranostic applications (see pg. 4244, 2nd col) as “fluorescent probes for applications ranging from biosensors…and drug delivery” (see pg. 4245, 1st col), wherein the dye can be on the surface or in the core (see pg. 4245, Fig.1, which is provided below) and targeting unit can be added (see pg. 4245, Fig. 1). Additional disclosures include: rhodamine (see pg. st col).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. 1
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a specific florescent dye, such as rhodamine 6G, and add the dye in the second mixture to place the dye in the core, and do a dialysis step to remove any free unboned dye and exes reagents. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow the dye to be only in the core and allow biosensing/diagnostic of the silica nanoparticle, and reasonably would have expected success because rhodamine G6 has been used as the fluorescent dye in silica nanoparticles and washing methods, such as dialysis and centrifugation, to remove unbound agents have been used in the prior art.

Claims 1-2, 4-6, 8-10, 13, 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAUDA et al (Multiple Core-Shell Functionalized Colloidal Mesoporous Silica Nanoparticles. J. AM. CHEM. SOC. 2009, 131, 11361–11370) in view of CHO et al (Ultrabright Fluorescent Mesoporous Silica Nanoparticles. Small, (2010) 6: 2314-2319), SOKOLOV (US 8,883,038), MONTALTI et al (Dye-Doped Silica .
	As discussed above, CAUDA in view of CHO, SOKOLOV and MONTALTI teaches Applicant’s invention.
CAUDA, CHO, SOKOLOV and MONTALTI does not teach using aminoproypyltrimethoxysilane (ATES) conjugated to folic acid by using a carbodiimide coupling protocol.
ZHOU teaches the prior art had known of functionalizing silica with folic acid  for targeted fluorescence imaging (see title), wherein a classic silane agent APTS (aminoproypyltrimethoxysilane) (see pg. 2, Figure 1), which has amine groups, was used to activate free carboxyl groups of FA (folic acid) and then the activated groups combined with the amine group of the SiO2-NH2 resulting in the formation of SiO2-FA, (see pg. 4, under Synthesis and characterization of AUNCs@SiO2-FA, which also reads on a carbodiimide coupling protocol. Additional disclosures include: TEOS (see pg. 2, Figure 1; pg. 10, under Materials); fluorescent imaging (see abstract) folate receptors are commonly expressed on the surface of many human cancer cells, wherein folic acid displays high affinity for the folate receptors.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate aminoproypyltrimethoxysilane conjugated to folic acid by using a carbodiimide coupling protocol as the co-source of silica in the prior art’s fluorescent silica composition. The person of ordinary skill in the art would have been 
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as stability, imaging contrast, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that the process of formation of particles is called the gelation process. The sol-gel process (for the reaction of gelation) goes through the steps of hydrolysis and formation of the particles (solids). The process requires a catalyst or an agent that promotes/induces the gelation. "Gelation agent" in context of this application reads on a catalyst used to induce a reaction of gelation. A "gelation agent" can be a substance that causes creation of gel (formation of nanoparticles). While Triethanolamine (TEA) is a catalyst and complexing agent and therefore induces

	The Examiner finds this argument unpersuasive, because the Examiner is still unable to picture another example of gelation agent, except for TEA.
	Applicant argues that first, new amendments are not taught. The prior art does not teach "preparing a cosource of silica from a silica precursor containing hydrophilic groups; where said co-source of silica contains said functional groups attached to said hydrophilic groups of silica precursor" as now required by claim 1. The traditional method of attaching functional molecules to a silica particle surface is salinization of the already synthesized particles, with the subsequent attachment of functional molecules to the salines attached the particle surface. As we stated in the specification, this approach immediately quenches the fluorescence particles. In Cho hydrophobic groups were used to prevent dye leakage from the particles not for functionalization. Here, Applicant introduced hydrophilic, and then tried various chemistries to attach functionalizing molecules (for example, folic acid) to the hydrophilic groups (example 2 method 1). Further, in Cho hydrophobic groups in their co-source of silica would not be functional because they cannot specifically interact with other molecules in an aqueous environment due to their hydrophobicity. Cho is not directed to using hydrophilic functional groups in the co-source of silica because Cho expects the dye would leak, and the ultrabright fluorescence would disappear.
	The Examiner finds this argument unpersuasive, because the CAUDA, the primary reference, has already teaches this limitation.

bonded to the particles and ethanol would cause the fluorescence to decrease and/or disappear, resulting in particles that are not ultrabright. Similarly, the use of Ethanol in Cauda would result in a loss of ultrabright properties.
	The Examiner finds this argument unpersuasive, because “ultrabright” is a relative term. Additionally, CAUDA teaches every limitation recited in Applicant’s claim1.
	Applicant argues that third, the claimed invention is directed to a highly unpredictable field where seemingly minor changes have a significant impact on the characteristics of the final product. When the relevant field of the invention is highly unpredictable, the results from some example, cannot be extrapolated to other combinations that were not tested. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993) (the physiological activity of certain viruses was sufficiently unpredictable so that a person skilled in the art would not have believed that 
	The Examiner finds this argument unpersuasive, because highly unpredictable filed does not mean Applicant is allowed to have a patent on broad claims that are rejected by a 102 rejection.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618